Citation Nr: 0948855	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-42 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1967 
to March 1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for a seizure disorder, to include on the basis of 
aggravation.  

The appellant was afforded a personal hearing in September 
2006 before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio. The transcript is of record.  

In February 2007, the Board reopened the Veteran's claim and 
remanded the issue for further development.  The case has 
been returned to the Board and is ready for further review

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim and that he is afforded 
every possible consideration.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This claim stems from a claim to reopen entitlement to 
service connection for a seizure disorder.  The Veteran was 
provided with VCAA notice on reopening claims in July 2003.  
As noted above, in February 2007, the Board reopened the 
claim and remanded the issue of entitlement to service 
connection for a seizure disorder for additional development.  
While the case was in remand status, the Veteran was sent a 
VCAA notice letter for the issue of entitlement to service 
connection for a seizure disorder to include on the basis of 
aggravation.  Unfortunately however, that letter provided 
information as to what the evidence must show for the issue 
of entitlement to an earlier effective date.  The Veteran was 
not informed as to what the evidence must show for a claim of 
entitlement to service connection for a seizure disorder to 
include on the basis of aggravation.  In this case, VA has 
not provided the appellant adequate VCAA notice, with regard 
to his claim.  Any decision to proceed in adjudicating it 
would therefore prejudice the appellant in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant corrective 
VCAA notice pertaining to his service 
connection claim which satisfies the 
Court's holding, noted above.  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2008), 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Allow the Veteran 
sufficient time to respond. 

2.  Should any additional evidence or 
information be received, readjudicate 
the appellant's claim based on all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, 
provide the appellant a supplemental 
statement of the case, if warranted and 
an opportunity to respond thereto.

If no response is received, subject to 
current appellate procedure, return 
this case to the Board for further 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


